Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1 (amended) A method of fabricating an organic light emitting display, the method comprising:
	obtaining a plurality of OLEDs; 
	fabricating an outcoupling component array; and
	optically coupling the outcoupling component array to the plurality of OLEDs; 
	wherein, for each OLED of the plurality of OLEDs and at least one outcoupling component of the outcoupling component array that is disposed in a stack with, and optically coupled to, the each OLED,             
                0
                <
                t
                <
                
                    
                        
                            n
                        
                        
                            l
                            e
                            n
                            s
                        
                        
                            2
                        
                    
                    -
                    1
                
                *
                
                    
                        r
                        +
                        R
                    
                
            
        ;
	wherein an emissive region has a width across a substrate of 2r, the outcoupling component is disposed over the emissive region and has a horizontal base surface, wherein the base surface is disposed a vertical distance t from the emissive region and is optically coupled to the emissive region, and the outcoupling component has an index of refraction nlens and a width across the base surface of 2R, wherein a spacing layer is disposed between the emissive region and the outcoupling component, and is laterally extended beyond the outcoupling component, wherein the spacing layer includes a material having an index of refraction between 0.98 nlens and 1.02 nlens.
Authorization for this Examiner’s amendment was given in a telephone interview with Attorney Kevin Roddy on 5/3/2021.

Remarks
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious claimed limitation(s) of claim 1 including: for each OLED of the plurality of OLEDs and at least one outcoupling component of the outcoupling component array that is disposed in a stack with, and optically coupled to, the each OLED,                         
                            0
                            <
                            t
                            <
                            
                                
                                    
                                        n
                                    
                                    
                                        l
                                        e
                                        n
                                        s
                                    
                                    
                                        2
                                    
                                
                                -
                                1
                            
                            *
                            
                                
                                    r
                                    +
                                    R
                                
                            
                        
                    ; in combination with other limitations. 
Re claims 2-10, they are allowable because of their dependence on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892